Title: [Diary entry: 22 February 1760]
From: Washington, George
To: 

Friday Feby. 22. The Wind in the Night encreasd to a mere Storm and raind exceedg. hard; towards day it moderated and ceasd Raining but the whole day afterwards was Squally. Laid in part the Worm of a fence round my Peach Orchard, & had it made. Waited on Lord Fairfax at Belvoir & engd. him to dine at Mt. Vernon on Monday next. Upon my return found one of my best Waggon Horses (namely Jolly) with his right foreleg Mashd to pieces which I suppose

 happend in the Storm last Night by Means of a Limb of a tree or something of that sort falling upon him. Did it up as well as I coud this Night.